   8:19-cv-00421-JFB-SMB Doc # 22 Filed: 05/26/20 Page 1 of 1 - Page ID # 51



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CORINNE A. GUSS,

                     Plaintiff,                                 8:19CV421

       vs.
                                                                 ORDER
LIFE INSURANCE COMPANY OF NORTH
AMERICA,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation for Dismissal

(Filing No. 21) of this case with prejudice. The Court being advised in the premises finds

that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to pay their own costs and attorney fees.



      Dated this 26th day of May, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
